FOX, J.
This cause is here upon appeal by tbe defendant from a judgment of the circuit court of Jasper county convicting him of assault upon one Minnie L. Stotts with intent to ravish. Tbe prosecuting attorney, on tbe 14th day of June, 1905, filed an information charging tbe defendant with tbe commission of tbe offense as above indicated. At tbe June term, 1905, of said circuit court, tbe defendant was tried and convicted; bis punishment was assessed at five years in tbe penitentiary. After filing unsuccessful motions for a new trial and in arrest of judgment, defendant appealed. Although given time in which to file bis bill of exceptions, defendant failed to do so; so there is nothing before this court except tbe record proper.
OPINION.
We have carefully examined tbe record proper, which is all that is before us for consideration, and find that tbe information charges tbe offense in such form as has frequently met tbe approval of this court. Tbe record discloses tbe arraignment of tbe defendant in accordance with tbe requirements of tbe statute, and tbe subsequent proceedings respecting tbe impaneling of tbe jury, tbe return of their verdict, and tbe sentence and judgment in accordance with tbe verdict, appear to be in every particular regular and in strict accord with tbe law and an orderly trial; hence it follows that tbe judgment of tbe trial court should be affirmed, and it is so ordered.
All concur.